Citation Nr: 1212657	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-40 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from September 1954 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has been unable to work since 2002 due to his service-connected disabilities.  As of March 2007, the Veteran's combined rating increased to 80 percent 

As the Veteran has not been examined since service connection had been granted for additional disabilities, another VA examination is needed to determine whether the Veteran is unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities render him unemployable. 

The VA examiner is asked to consider all of the Veteran's service-connected disabilities: degenerative joint and disc disease of the cervical spine with spondylosis, hypertension with diabetic nephropathy and left ventricular hypertrophy, diabetes mellitus, type 2, with lower extremity peripheral neuropathy, degenerative joint disease of the left shoulder, tinnitus, appendectomy, psoriasis, diabetic retinopathy with bilateral cataracts, erectile dysfunction, and bilateral hearing loss.  

The Veteran's file should be made available to the examiner. 

2.  After the above development, adjudicate the claim for a total disability rating.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


